PER CURIAM.
This is an appeal by plaintiffs in a quiet title action from an adverse final summary judgment. It appears that the plaintiffs’ condominium was sold to the defendant herein for nonpayment of real property taxes. Based on the circumstances of this case, we are unpersuaded that the admitted statutory compliance of notice to the plaintiffs of the tax deed sale herein violated the due process requirements of the Fourteenth Amendment to the United States Constitution. §§ 197.502(4)(a), 197.-522(l)(a); Williams v. Jones, 326 So.2d 425 (Fla.1975), appeal dismissed, 429 U.S. 803, 97 S.Ct. 34, 50 L.Ed.2d 63 (1976); D.R.L., Inc. v. Murphy, 508 So.2d 413 (Fla. 5th DCA), rev. denied, 518 So.2d 1277 (Fla.1987); Weiss v. Prudential Enters., Inc., 387 So.2d 457 (Fla. 1st DCA 1980); Stubbs v. Cummings, 336 So.2d 412 (Fla. 1st DCA 1976); cf. Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983).
Affirmed.